Title: To James Madison from Paul Hamilton, 22 March 1809
From: Hamilton, Paul
To: Madison, James


Sir
Branford (S. C) March 22d. 1809.
I have been honored with the receipt of your communication under date of the 7th. instt, accompanied by a Commission appointing me Secretary of the Navy, and present you my sincere thanks for this distinguished proof of your confidence.
If the apprehensions which I feel that I may fall short of your expectations and my own wishes were allowed to influence my determination, I would be induced to decline this honor, but beleiving that at this portentous season, no one ought to shrink from the service of his Country, I accept (but with diffidence) the appointment; and will at the earliest moment consistent with arrangements necessary in my private affairs, repair to the Seat of Government and receive your further commands. I have the honor to be, Sir, with the greatest respect yrs.
Paul Hamilton
